Citation Nr: 1300081	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-39 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and observers


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When the case was last before the Board in January 2012, the issue on appeal was remanded for additional development.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw this appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2012, the Board received a statement signed by the Veteran and including his VA claim number, that he had "received recent correspondence regarding the decision to grant one or more of my issues on appeal" and, based on the decision rendered, he was satisfied and wished to "withdraw any remaining issues contained in my recent [Board] remand order . . ."  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.   


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


